DETAILED ACTION
This is a first action on the merits, in response to the claims received 6/4/2020. Claims 1-20 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,6,8-10,14,16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakraborty et al, (Chakraborty), (USPATNO.2020/0262305).
 	As for claim 1, Chakraborty discloses and shows in Figs. 6 and 24 a method for dispatching a power source comprising: receiving a request for a power source, the request comprising a location and timing data; determining an estimated amount of energy for servicing the request based at least in part on the timing data and data describing energy usage at the location;  selecting an autonomous electric vehicle (AEV)  (ref’s Mobile charging station) from a fleet of AEVs to fulfill the request, the AEV selected based on a current location of the AEV, the location, a battery level of a battery of the AEV, and the estimated amount of energy for servicing the request; and instructing the AEV to drive to the location, wherein the AEV is configured to distribute electric power from the battery upon reaching the location (par.[0067-0071,0101,0165])
 	As for claim 6, Chakraborty discloses and shows in Figs. 6 and 24 request for a power source is submitted by a user, and the location, timing data, and data describing energy usage at the location are input by the user through a user interface of a user device and transmitted from the user device to a fleet management system (par.[0071])
 	As for claim 8, Chakraborty discloses and shows in Figs. 6 and 24 request for a power source is received from a utility company in response to the utility company determining that it cannot meet demand from at least one customer location, and the AEV distributes power to the at least one customer location (par.[0049,0106])
 	As for claim 9,  Chakraborty discloses and shows in Figs. 6 and 24 a fleet management system comprising: a user interface (Ul) server (ref’s computing device) configured to receive a request for a power source at a location; a power source manager configured to: determine an estimated amount of energy for servicing the request based at least in part on a duration associated with the request and data describing energy usage at the location; and select an autonomous electric vehicle (AEV) (ref’s Mobile charging station)  from a fleet of AEVs to fulfill the request, the AEV selected based on a current location of the AEV, the location, a battery level of a battery of the AEV, and the estimated amount of energy for servicing the request; and a vehicle manager (ref’s computer device) configured to instruct the AEV to drive to the location, wherein the AEV is configured to distribute electric power from the battery upon reaching the location (par.[0067-0071,0101,0165])
 	As for claim 10,  Chakraborty discloses and shows in Figs. 6 and 24 the power source manager is further configured to: receive, from the AEV, an updated battery level of the battery; and calculate an estimated duration for which the AEV can service the request, the estimated duration calculated based on the updated battery level, a distribution rate of the battery, and an estimated amount of energy for the AEV to return to a charging station
 	As for claim 12, Chakraborty discloses and shows in Figs. 6 and 24 power source manager is configured to determine the estimated amount of energy for servicing the request by: determining an estimated energy consumption rate for the request, the estimated energy consumption rate based on at least one of usage data received from a user and historical energy consumption data from a prior request; and 
calculating the estimated amount of energy based on the estimated energy consumption rate and the duration associated with the request, the duration received from at least one of a user and a utility company (par.[0125])
 	As for claim 14,  Chakraborty discloses and shows in Figs. 6 and 24  request for a power source is submitted by a user, and the location, duration, and data describing energy usage at the location are input by the user through a user interface of a user device and transmitted from the user device to the fleet management system.
 	As for claim 16, Chakraborty discloses request for a power source is received from a utility company (ref’s grid) in response to the utility company determining that it cannot meet demand from at least one customer location, and the AEV distributes power to the at least one customer location
 	As for claim 17,  Chakraborty discloses and shows in Figs. 6 and 24  autonomous electric vehicle (AEV) comprising: a battery; a power system comprising: a power distribution module configured to: distribute energy from the battery to a plurality of components of the AEV (ref’s Mobile charging station)   during a driving mode, and distribute energy from the battery to at least one external system during a power source mode; and a power system controller configured to: monitor a level of charge in the battery and a rate of energy distribution during the power source mode, and in response to the charge level in the battery reaching a threshold level during the power source mode, discontinue distributing power to the at least one external system and entering the driving mode (par.[0067-0071,0101,0165,0173]).
 	As for claim 18,  Chakraborty discloses and shows in Figs. 6 and 24 a communications interface configured to: transmit, to a fleet management system, data describing the level of charge in the battery and the rate of energy distribution in response to the power system distributing energy from the battery to at least one external system, and receive, from the fleet management system, an instruction to discontinue distributing power to the at least one external system in response to the charge level in the battery reaching a threshold level (par.[0067-0071,0101,0165,0173]).
 	As for claim 19, Chakraborty discloses and shows in Figs. 6 and 24 communications interface is configured to receive an instruction to return to a charging station, wherein the AEV returns to the charging station in response to the instruction
 	As for claim 20, Chakraborty discloses and shows in Figs. 6 and 24  the power system is further configured to, in response to the external system demanding power at a rate higher than a threshold rate, throttle the rate of energy distribution to the threshold rate (ref’s optimizes efficiency of the system) (par.[0107])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty in view of Wolter et al, (Wolter), (USPATNO.8,875,003).
As for claim 15, Chakraborty discloses all limitations, but differs from the claimed invention because he does not explicitly disclose a power source manager is further configured to: receive, from at least one of a utility company and a monitoring device at the location, an alert that the location has a power outage; receive, from the utility company, an estimated duration of the power outage; and associate the estimated duration with the request.
Wolter discloses a power source manager is further configured to: receive, from at least one of a utility company and a monitoring device at the location, an alert that the location has a power outage; receive, from the utility company, an estimated duration of the power outage; and associate the estimated duration with the request (col.9, line 53-67)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Chakraborty by using a power source manager is further configured to: receive, from at least one of a utility company and a monitoring device at the location, an alert that the location has a power outage; receive, from the utility company, an estimated duration of the power outage; and associate the estimated duration with the request for advantages such as providing status data to user (col.9, lines 53-67) , as taught by Wolter.

  Allowable Subject Matter
Claims 2-3,4-5,11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2: receiving, from the AEV, an updated battery level of the battery; and calculating an estimated duration for which the AEV can service the request, the estimated duration calculated based on the updated battery level, a distribution rate of the battery, and an estimated amount of energy for the AEV to return to a charging station, in combination with the remaining limitations of independent claims.

Claim 3: the estimated amount of energy for servicing the request comprises:
determining an estimated energy consumption rate for the request, the estimated energy consumption rate based on at least one of usage data received from a user and historical energy consumption data from a prior request; determining, based on the timing data, an estimated duration for the request, the timing data received from at least one of a user and a utility company; and calculating the estimated amount of energy based on the estimated energy consumption rate and the estimated duration, in combination with the remaining limitations of independent claims.

Claim 4: the estimated amount of energy for servicing the request comprises: determining an estimated energy consumption rate for the request, the estimated energy consumption rate based on at least one of usage data received from a user and historical energy consumption data from a prior request; determining, based on the timing data, an estimated duration for the request, the timing data received from at least one of a user and a utility company; and calculating the estimated amount of energy based on the estimated energy consumption rate and the estimated duration, in combination with the remaining limitations of independent claims.

Claim 7: the request for a power source is a request submitted by a user to receive backup power during a power outage, the method further comprising: receiving, from at least one of a utility company and a monitoring device at the location, an alert that the location has a power outage; receiving, from the utility company, an estimated duration of the power outage; and determining the estimated amount of energy for servicing the request further based on the estimated duration, in combination with the remaining limitations of independent claims.

Claim 11: the power source manager is further configured to: determine that an estimated time for servicing the request exceeds the estimated duration for which the AEV can service the request; select a second AEV from the fleet of AEVs to fulfill the request; determine, based on the estimated duration, a cutoff time until which the AEV can distribute electric power in service of the request; and instruct the second AEV to drive to the location such that the second AEV reaches the location before the cutoff time, in combination with the remaining limitations of independent claims.

 Claim 13: the power source manager is further configured to: determine an actual energy consumption rate for the request based on a rate at which the AEV distributes electric power from the battery at the location; compare the actual energy consumption rate to the estimated energy consumption rate; and in response to a determination that the actual energy consumption rate is higher than the estimated energy consumption rate, transmit an alert to a user device, in combination with the remaining limitations of independent claims. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859